COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Joseph AnthonyAnderson, III v. The State of Texas

Appellate case number:     01-21-00449-CR

Trial court case number: 19DCR0521

Trial court:               344th District Court of Chambers County

         On June 21, 2022, this Court issued an order abating the appeal and remanding for a hearing
in the trial court concerning the certification of defendant’s right to appeal. The trial court held a
hearing and filed a supplemental hearing record and supplemental clerk’s record containing the
trial court’s revised certification of defendant’s right to appeal.
       Accordingly, we lift the abatement and order the case reinstated on the active docket.
         Appellant’s appointed counsel filed a brief concluding that the above-referenced appeals
are frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Counsel
filed a letter in accordance with Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014) but the
letter failed to notify appellant “that, should he wish to exercise his right to review the appellate
record in preparing to file a response to the Anders brief, he should immediately file a motion for
pro se access to the appellate record with the applicable court of appeals,” which letter includes “a
form motion . . ., lacking only the appellant’s signature and the date, . . . inform[ing] the appellant
that, in order to effectuate his right to review the appellate record pro se, should he choose to
invoke it, he must sign and date the motion and send it on to the court of appeals within ten days
of the date of the letter from appellate counsel.” 436 S.W.3d at 319–20.
        Accordingly, we order appellant’s appointed counsel, Dan P. Bradley, to send a letter and
a form motion, such as the motion attached to this order, to the appellant in accordance with Kelly.
Id. We further order appellant’s appointed counsel to notify us, in writing, “that he has (1)
informed the appellant of the motion to withdraw, (2) provided the appellant with the requisite
copies while notifying him of his various pro se rights, and (3) supplied him with a form motion
for pro se access to the appellate record.” Id. at 320. Counsel shall send the required letter to his
client and shall file the required notice with the Clerk of this Court within 14 days of the date of
this order.
       The Court has also had a number of notices that were sent to appellant returned as refused.
The Court is unaware whether appellant has moved to a new address. Appellant’s appointed
counsel shall file an updated address for appellant within ten days of the date of this order.
      The deadline for the State’s brief is extended to 30 days from the date of this order.
      It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: ____July 28, 2022____